DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al (6,319,152) in view of Asahi Chemical data sheets. Claims 1-2, Takesue discloses a composition for a golf ball comprising (2) a styrene base block copolymer such as Tuftec H1051 from Asahi Chemicals and (1) a polyurethane (col. 1, lines 60-65; col. 4, line 30). Tuftec H1051 is a hydrogenated styrenic thermoplastic elastomer (aromatic vinyl, see data sheet).  The composition includes from 50 to 99% of polyurethane (1) and from 50 to 1% of the aromatic vinyl (2) (col. 2, lines 22-25).  Takesue discloses commercially available styrene based copolymers available from Asahi are used as component (2) and cites Tuftec H1051.  Applicant uses S.O.E. S1611 as the option for component (2). Tuftec H1051 and S.O.E. S1611 are listed as hydrogenated styrenic thermoplastic elastomer and are owned by Asahi Chemical (see data sheets). One of ordinary skill in the art would substitute one hydrogenated styrenic thermoplastic elastomer (within the same company) for another because the S.O.E. S1611 data sheets teaches Note: the date of S.O.E. S1611 is at least June 20, 2013, see 2013/0157143 [0064])

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Applicant argues the Tuftec H1051 disclosed by Takesue has a rebound resilience less than SOE S1611 disclosed in the instant invention.  As shown above, Tuftec H1051 and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



December 1, 2021